DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 15/985571, attorney docket AA8741-US 111079-238654. Application is assigned an effective filing date of 5/21/2018 based on application filing date, and applicant is Intel corporation.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 In his reply, Applicant has amended claims 1 and 21. Claims 1-25 are pending and claims 11-20 are withdrawn. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues in his submission of 5/24/2021 argues that the art of record Banna does not teach the transparent metal oxide in contact with the core of the plurality of the micro LEDs, so the previous rejection is withdrawn and a new rejection based on Banna is presented in view of Kim is presented.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Banna et al. (U.S. 2017/0358562) in view of Zhang (2017/0179097) and Negley et al. (U.S. 2010/0002440) further in view of Kim (U.S. 2008/0157057).

As for claim 1,
Banna teaches in figure 5F a micro light emitting diode pixel structure (the pixels are formed of nanowires, which are a microstructure [0091]), comprising: 
a substrate (431) that has a plurality of conductive interconnect structures (457/455) in a first dielectric layer (452/456/301 [0050]) thereon; 
a plurality of micro light emitting diode devices (522) in a second dielectric layer (515 [0106]) above the first dielectric layer, each of the plurality of micro light emitting diode devices comprising a core and a shell (LED is an MQW fin or nanowire, with a well serving as a core, and barrier and other layers deposited by SEG, MBE or MOCV, a coating process, which serve as a shell, shown as the layers of 422 in figure 4a see [0033-36]), 
and individual ones of the plurality of micro light emitting diode devices electrically coupled to a corresponding one of the plurality of conductive interconnect structures (through 537 and 536, it is inherent in a multi-color display [0015] that the LEDs are individually addressable because it provides a display that has a variable color output required for video or computer graphics.)
wherein the plurality of micro light emitting diode devices comprises a, a green micro light emitting diode device, and a blue micro light emitting diode device (uses red green and blue [0003, 0041]; and 
a transparent conducting oxide layer (537) disposed on and uppermost surface of the plurality of micro light emitting diode devices and on the second dielectric layer (shown in figure 5A).
Banna does not teach that the plurality of micro light emitting diode devices comprises an orange micro light emitting diode device.
However, Zhang teaches that an LED array can comprise an orange micro light emitting diode device.
It would have been obvious to one skilled in the art at the effective filing date of this application include an orange LED in the array of Banna because a display engineer may require additional orange intensity to counteract a red environment, or to reduce power consumption of the red LED as taught by Negley ([0088]).  See also Shimizu et al. (U.S. 2005/0002191, [abstract]). One skilled in the art would have combined these elements with a reasonable expectation of success.
the transparent conducting oxide layer in contact with the core of each of the plurality of micro light emitting diode devices.
Banna does not teach that the transparent conducting oxide layer is in contact with the core of each of the plurality of micro light emitting diode devices.  
However, Kim teaches in figures 6 and 7, the transparent conducting oxide layer (60) in contact with the core (at opening in shell, 30) of each of the plurality of micro light emitting diode devices (37). 
It would have been obvious to one skilled in the art at the effective filing date of this application to add the connection of Kim to the device of Banna so that the electrode could be in ohmic contact with the core. (Kim [0068]).
One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2
Banna in view of Zhang and Negley and Kim makes obvious the micro light emitting diode pixel structure of claim 1, and Negley teaches that the plurality of micro light emitting diode devices comprises only a single orange micro light emitting diode device, only a single green micro light emitting diode device, and only a single blue micro light emitting diode device (Zhang teaches that the power saving pixel structure has only ROGB, and each pixel comprises one of each).
It would have been obvious to one skilled in the art at the effective filing date of this application to use only one orange, one green and one blue to reduce power consumption and heat production Negley [0088]) One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 3,
Banna in view of Zhang and Negley and Kim makes obvious the micro light emitting diode pixel structure of claim 1, and in the suggested combination, Zhang teaches that in the plurality of micro light emitting diode devices further comprises a red micro light emitting diode device (Zhang [0049]).

As for claim 4,
Banna in view of Zhang and Negley and Kim makes obvious the micro light emitting diode pixel structure of claim 3, wherein the plurality of micro light emitting diode devices comprises only a single orange micro light emitting diode device, only a single green micro light emitting diode device, only a single blue micro light emitting diode device, and only a single red micro light emitting diode device. (Zhang teaches that each pixel has one led of each color [0028, 0052]).

As for claim 5,
Banna in view of Zhang and Negley and Kim makes obvious the micro light emitting diode pixel structure of claim 1, and in the combination, Banna teaches that the substrate is a silicon substrate ([0019]) comprising metal oxide semiconductor (CMOS) devices ([0020]) or thin film transistor (TFT) devices coupled to the plurality of conductive interconnect structures.

As for claim 6,
Banna in view of Zhang and Negley and Kim makes obvious the micro light emitting diode pixel structure of claim 1, wherein the second dielectric layer is separate and distinct from the first dielectric layer (shown in figure 5, the layers are bonded [0021]).

As for claim 8.
Banna in view of Zhang and Negley and Kim makes obvious the micro light emitting diode pixel structure of claim 1, and in the combination, Banna teaches that the transparent conducting oxide layer (537) is an indium tin oxide (ITO) layer ([0046]).

As for claim 9,
Banna in view of Zhang and Negley and Kim makes obvious the micro light emitting diode pixel structure of claim 1, and in the combination, Banna teaches that the plurality of micro light emitting diode devices is a plurality of nanowire-based micro light emitting diode devices. ([0039]).

As for claim 10
Banna in view of Zhang and Negley and Kim makes obvious the micro light emitting diode pixel structure of claim 9, and in the combination, Banna teaches the plurality of nanowire-based LED pixel elements comprises GaN nanowires. ([0037-0039]).

As for claim 21,
Banna teaches in figures 5A-5F, a pixel element for a micro-light emitting diode (LED) display panel, ([0012]) the pixel element comprising: 
a blue color ([0077]) nanowire or nanopyramid LED ([0039]) above a nucleation layer (535, [0076,0104]) above a substrate (431), the blue color nanowire LED comprising a first GaN core (GaN fin [0037]); 
a green color ([0077]) nanowire or nanopyramid LED ([0039]) above the nucleation layer (535, [0076,0104]) above the substrate, the green color nanowire LED comprising a second GaN core (GaN fin [0037]); and 
a transparent conducting oxide layer (537) disposed on an uppermost surface of the blue color nanowire or nanopyramid LED, the green color nanowire or nanopyramid LED (shown in figure 5F),  
Banna does not teach an orange color nanowire or nanopyramid LED above the nucleation layer above the substrate, the orange color nanowire or nanopyramid LED comprising a third GaN core, instead teaches a red nanowire configured as above.
However, Zhang teaches that an LED array can comprise an orange micro light emitting diode device.
It would have been obvious to one skilled in the art at the effective filing date of this application include an orange LED in the array of Banna because a display engineer may require additional orange intensity to counteract a red environment, or to reduce power consumption of the LED as taught by Negley ([0088]).  See also Shimizu et al. (U.S. 2005/0002191, [abstract]). One skilled in the art would have combined these elements with a reasonable expectation of success.
Banna does not teach that the transparent conducting oxide layer in contact with the first, second and third GaN cores.
However, Kim teaches in figures 6 and 7, the transparent conducting oxide layer (60) in contact with (at opening in shell, 30) with the first, second and third GaN cores (37). 
It would have been obvious to one skilled in the art at the effective filing date of this application to add the connection of Kim to the device of Banna so that the electrode could be in ohmic contact with the core. (Kim [0068]).
One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 22.
Banna in view of Zhang and Negley and Kim makes obvious the pixel element of claim 21, and Banna teaches that  the blue color nanowire further comprises a first InGaN active layer on the first GaN core  and the  green color nanowire further comprises a second InGaN active layer on the second GaN core ([0041]), and makes obvious that that the orange color nanowire or nanopyramid further comprises a third InGaN active layer on the third GaN core (Banna teaches that the  color is adjusted from blue to red by adjusting the percentage of indium  in the well layer, so it would be obvious to one skilled to achieve an orange output by setting the indium level between red and green.

As for claim 23,
Banna in view of Zhang and Negley and Kim makes obvious the pixel element of claim 22, and Banna teaches that the first InGaN active layer comprises less In than the second InGaN active layer, and the second InGaN active layer comprises less In than the third InGaN active layer, ([0041]).

As for claim 24,
Banna in view of Zhang and Negley and Kim makes obvious the pixel element of claim 22, wherein the first InGaN active layer comprises In0.2Ga0.8N, the second InGaN active layer comprises In0.3Ga0.7N, and the third InGaN active layer comprises In0.35Ga0.65N. ([0041], the third layer would be an obvious calculation for one skilled because the indium percentage is a results-oriented variable that controls the color.)

As for claim 25,
Banna in view of Zhang and Negley and Kim makes obvious the pixel element of claim 22, and Banna teaches the blue color nanowire further comprises a first p-type GaN cladding layer on the first InGaN active layer, the green color nanowire further comprises a second p-type GaN cladding layer on the second InGaN active layer, and the orange color nanowire further comprises a third p-type GaN cladding layer on the third InGaN active layer. (The top layer of each LED is a second polarity type GaN Banna [0034]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Banna in view of Zhang and Negley and Kim in further view of Kalem (U.S. 2008/0191218).

As for claim 7,
Banna in view of Zhang and Negley and Kim makes obvious the micro light emitting diode pixel structure of claim 6, but the combination does not teach that the first and second dielectric layers are low-k dielectric layers.
However, Kalem teaches using a low-k dielectric for interconnect layers.  Kalem [0013]
It would have been obvious to one skilled in the art at the effective filing date of this application to use a low-k dielectric because it decreases parasitic capacitance between metal lines.  Kalem [0013]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893